Citation Nr: 1328284	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post surgery avascular necrosis of the right 
femoral head.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post surgery avascular necrosis of the left 
femoral head.


REPRESENTATION

Appellant represented by:	Tamara N. Gallagher, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1991 to June 1991 and from March 2004 to April 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision on 
behalf of the Winston-Salem, North Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
2013, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issues on appeal were 
adequately explained to him and the submission of evidence 
which he may have overlooked and which would be advantageous 
to his position was suggested.  See 38 C.F.R. § 3.103(c) 
(2012). 

The issue of entitlement to service connection for a low 
back disorder was raised at the March 2013 hearing, and has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
The Veteran was notified of the duties to assist and of the 
information and evidence necessary to substantiate his 
claims by correspondence dated in May 2007.

VA's duty to assist requires reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159 (2012).  VA has a duty to assist the veteran which 
includes conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  

In statements and testimony provided in support of his 
claims the Veteran asserted his disabilities were more 
severe than represented by the assigned 10 percent ratings.  
He described difficulties he experienced in his profession 
as an obstetrician and in his family life due to these 
disabilities.  He stated the disorders were progressive and 
reported that presently his thigh external rotation was non-
existent and that his abduction motion was poor.  He also 
indicated that he had been receiving private treatment since 
his release from active service.  Private treatment records 
covering the period from January 50 June 2013 and pertinent 
to the right hip were received in June 2013.  More complete 
examination finds, however, are necessary to determine if 
increased initial ratings are warranted.

In light of the Veteran's assertion that his service-
connected disabilities have increased in severity, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who provided 
any treatment pertinent to the issues 
on appeal.  After the Veteran has 
signed the appropriate releases, any 
indicated records not already obtained 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be taken to obtain all pertinent 
VA treatment records, unless further 
efforts would be futile.  All attempts 
to procure records should be documented 
in the file.  

If any records identified by the 
Veteran cannot be obtained he should be 
provided a notice to (a) identify the 
specific records VA is unable to 
obtain; (b) briefly explain the efforts 
made to obtain those records; 
(c) describe any further action to be 
taken by VA with respect to the claims; 
and (d) explain that he is ultimately 
responsible for providing the evidence.

2.  Following completion of the above, 
schedule the Veteran for an appropriate 
VA examination to determine the nature 
and severity of his service-connected 
status post surgery avascular necrosis 
of the right and left femoral heads.  
All indicated examinations, tests, or 
studies necessary for an adequate 
opinion should be conducted.  Ranges of 
joint motion, including extension, 
flexion, abduction, adduction, and 
rotation, should be reported in 
degrees.  Any additional functional 
limitation due to pain, excess motion, 
weakened motion, fatigability, or 
incoordination must be identified.  The 
examiner should address whether the 
disabilities represent an exceptional 
case with related factors such as 
marked interference with employment or 
frequent periods of hospitalization.

Opinions should be provided based on 
the results of any additional 
examinations or studies, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be readjudicated with consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and should be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review of all 
issues for which an appeal has been 
perfected, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

